People v Miesesulerio (2017 NY Slip Op 04467)





People v Miesesulerio


2017 NY Slip Op 04467


Decided on June 7, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SANDRA L. SGROI
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2017-01792
 (Ind. No. 2403/13)

[*1]The People of the State of New York, plaintiff,
vYamil Miesesulerio, defendant.


Yamil Miesesulerio, Ogdensburg, NY, defendant pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (Danielle S. Fenn of counsel), for plaintiff.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the Supreme Court, Queens County (Kron, J.), rendered August 28, 2014.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
BALKIN, J.P., SGROI, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court